NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted March 28, 2012
                                     Decided April 3, 2012

                                             Before

                              FRANK H. EASTERBROOK, Chief Judge

                              RICHARD A. POSNER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 10‐3535

UNITED STATES OF AMERICA,                             Appeal from the United States District 
     Plaintiff‐Appellee,                              Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 06 CR 138‐13
LILIANA ARRAMBIDE,
      Defendant‐Appellant.                            James B. Zagel,
                                                      Judge.

                                           O R D E R
       Liliana Arrambide pleaded guilty to one count of maintaining a house for the
purpose of distributing controlled substances. See 21 U.S.C. § 856(a)(1). She was sentenced
to 108 months’ imprisonment and two years’ supervised release. She filed a notice of
appeal, but her appointed counsel contends that the appeal is frivolous and seeks
permission to withdraw under Anders v. California, 386 U.S. 738 (1967). Arrambide did not
respond to counsel’s motion to withdraw. See CIR. R. 51(b). We confine our review to the
potential issues identified in counsel’s facially adequate brief. See United States v. Schuh, 289
F.3d 968, 973–74 (7th Cir. 2002).
No. 10‐3535                                                                              Page 2


        As part of her plea agreement, Arrambide admitted that she allowed drug trafficker
Lutgardo Chavez, Jr., and his accomplices to use her home for the storage and preparation
for sale of the controlled substances cocaine, heroin, and fentanyl. She stipulated that her
crime involved 92 kilograms of cocaine and 4.5 kilograms of fentanyl. The probation officer
calculated her guidelines imprisonment range at 108 to 135 months based on her criminal
history category of I and total offense level of 31 (which reflects a base offense level of 33,
see U.S.S.G. § 2D1.1(a)(3)(B)(ii), (c)(2) (2008), with reductions of two levels each for the
“safety valve,” 18 U.S.C. § 3553(f); U.S.S.G. § 2D1.1(b)(11) (2008), and for being a minor
participant in the offense, id. § 2B1.2(b), plus a two‐level increase for obstructing justice by
flushing some of the drugs down the toilet, id. § 3C1.1).  

        Before sentencing, Arrambide invoked her right to self‐representation. See Faretta v.
California, 422 U.S. 806 (1975). The district court found that she was competent to represent
herself but tried to discourage her from doing so by describing the pitfalls of going pro se.
Arrambide was unmoved. At sentencing she made just one argument: Because she belongs
to the Moorish Science Temple of America—a religious organization that teaches that
United States courts do not have jurisdiction over its members—the district judge lacked
the power to sentence her. The court rejected this contention and encouraged her to argue
for a particular sentence or to ask for leniency, but she declined.

       In his Anders submission, appellate counsel briefly discusses Arrambide’s guilty
plea but notes that she does not want to challenge the plea on appeal. Thus counsel
appropriately refrains from discussing the adequacy of the plea colloquy or the
voluntariness of the plea. See United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

        Counsel does address whether Arrambide could raise a nonfrivolous challenge to
her prison sentence but concludes that the answer is no. We agree. Counsel has not
identified any potential error in the guidelines calculations, all of which Arrambide agreed
to as part of her plea agreement. (The district court applied the 2008 guidelines rather than
the 2009 guidelines, which were in effect when Arrambide was sentenced, but the oversight
was harmless because the relevant provisions were not amended by the 2009 guidelines,
though some section numbers were changed. See United States v. Viemont, 91 F.3d 946, 948
n.4 (7th Cir. 1996).) Arrambide’s sentence of 108 months falls at the bottom of the
imprisonment range and enjoys a presumption of reasonableness, see Rita v. United States,
551 U.S. 338, 350–51 (2007); United States v. Hurn, 496 F.3d 784, 790 (7th Cir. 2007). Counsel
has not found any basis to challenge that presumption.

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.